Case 6:21-cv-02337-MJJ-CBW Document 1-1 Filed 08/05/21 Page 1of6 PagelD#: 5

{AQT EC a

 

LAFPC.CV.62824693
Requested by Atty.: DUPRE, ANTHONY
CITATION

LEONARD SCELFO 15TH JUDICIAL DISTRICT COURT

VS DOCKET NUMBER: C-20213598 B

EXPEDITORS AND PRODUCTION PARISH OF LAFAYETTE, LOUISIANA

SERVICES CO
STATE OF LOUISIANA

TO: EXPEDITORS AND PRODUCTION SERVICES COMPANY
THROUGH THEIR AGENT FOR SERVICE
TODD MATTE
425 INDUSTRIAL PKWY
LAFAYETTE, LA

of the Parish of Lafayette

You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this citation, (exclusive of exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the 15" Judicial District Court in the Lafayette Parish Courthouse, Lafayette,
Louisiana, within fifteen (15) days after the service hereof. Alternatively, your failure to comply herewith will
subject you to the penalty of entry of default judgment against you.

WITNESS THE HONORABLE JUDGES OF SAID COURT, this JULY 12, 2021.

 

 

 

 

 

 

 

Deputy Clerk of Court
Lafayette Parish
*Additionally, you are hereby served with the following attached documents and ordered to comply with
same:
PETITION, WRITTEN INTERROGATORIES AND REQUEST FOR PRODUCTION OF
DOCUMENTS
SHERIFF'S RETURN
LAFAYETTE PARISH SHERIFF

DATE SERVED: » 20 TIME: _

SERVED:

PERSONAL ( )

DOMICILIARY ( ) ON .

UNABLE TO LOCATE MOVED ( ) NO SUCH ADDRESS ( )

OTHER REASON:

RECEIVED TOO LATE FOR SERVICE ( )

SERVICE OF WITHIN PAPERS

COSTS FEE $ MILEAGE $ TOTAL $

DEPUTY

 

EXHIBIT

iA
Case 6:21-cv-02337-MJJ-CBW Document 1-1 Filed 08/05/21 Page 2 of 6 PagelD #: 6

?

Lafayette Parish C-2024 3598 |

 

Filed Jui 12, 2021 14:12 AM
Martina Reaux
Qe; Clerk of Court

 

OM

LEONARD SCELFO CIVIL DOCKET No: 6-20213598

VERSUS 15™ JUDICIAL DISTRICT COURT

EXPEDITORS AND PRODUCTION
SERVICES COMPANY LAFAYETTE PARISH, LOUISIANA

 

PETITION FOR RECOVERY OF OVERTIME WAGES,
LIQUIDATED DAMAGES AND ATTORNEY FEES

 

The petition of LEONARD SCELFO, a competent major resident of and domiciled in

Evangeline Parish, Louisiana, who, with respect, represents:
1.

Made defendant herein is EXPEDITORS AND PRODUCTION SERVICES
COMPANY, a Louisiana Corporation, in good standing with the Secretary of State, domiciled in
Lafayette Parish, Louisiana.

2.

At all material times herein, LEONARD SCELFO, was an employee of defendant,

hereinafter referred to as “EXPEDITORS AND PRODUCTION SERVICES COMPANY”.
3.

Between January 8, 2020 and January 6, 2021, petitioner, LENORD SCELFO, was a
regular, full-time employee of EXPEDITORS AND PRODUCTION SERVICES COMPANY.
4.

During the time period set out in paragraph 3 above, petitioner worked substantial overtime
with EXPEDITORS AND PRODUCTION SERVICES COMPANY for which he was not
properly compensated, that is, at the rate of one and one-half times his regular pay.

5.

In an effort to escape paying overtime to LEONARD SCELFO and others, defendant
listed the overtime worked ‘by Plaintiff and other employees as after 12 hours of work per day
instead of after eight hours per day.

6.

Defendant’s failure to compensate plaintiff at the praper “overtime” rate constitutes a

violation of LA. R.S. 23:631 and the Federal “Fair Labor Standards Act”.
7.

This violation of the defendant entitles petitioner to his full overtime wages, liquidated

 

Certified T id Lat 7. Lama
rue an
Correct Copy Lafayette Parish Generated Date:
CertlD: 2021071200233 Deputy Clerk of Court 71212021 12:12 PM

 

Alteration and subsequent re-filing of this certifled copy may violate La. RS. 14:132, 133, andfor RPC Rule 3Xa)@).
Case 6:21-cv-02337-MJJ-CBW Document 1-1 Filed 08/05/21 Page 3 of 6 PagelD#: 7

damages equal to the amount of overtime wages owed to petitioner and attomey’s fees incurred in

the prosecution of this action.
WHEREFORE, plaintiff prays that:

1) The defendant, EXPEDITORS AND PRODUCTIONS SERVICES COMPANY,
be dulycited and served with a copy of this petition;
2) After all legal delays and due proceedings had, that there be judgment herein in favor
of plaintiff, LEONARD SCELFO as follows:

A. For all overtime wages wrongfully withheld from him;

B. For liquidated damages in an amount equal to the withheld overtime pay;
C. For attorncy’s fees incurred in the prosecution of this action; and

D. For all costs of these proceedings.

RESPECTFULLY SUBMITTED:

    

 

    

 

   
 

 

   
 

BY:
C. DUPRE? (#1342)
ATTORNEY AT LAW
514 WEST MAIN STREET
POST OFFICE DRAWER F
VILLE PLATTE, LA 70586
PLEASE SERVE: (337) 363-3804
EXPEDITORS AND PRODUCTION
SERVICES COMPANY
Through their Agent for service
TODD MATTE
425 INDUSTRIAL PKWY
LAFAYETTE, LA.
sei Matte, Cansun
ee Certified True and Sesionatead Dab:
Biel nh Correct Copy Lafayette Parish aa:
ae el ? CertiD: 2021071200233 Deputy Clerk of Court 7272024 12:12 PM

Alteration and subsequent re-filing of this certified copy may violate La. RS. 14:132, 133, and/or RPC Rule 3.Xa)@).
Case 6:21-cv-02337-MJJ-CBW Document 1-1 Filed 08/05/21 Page 4 of 6 PagelD#: 8

Filed Jul 12, es 1453 AM C2024 3598

Martina Reaux
oi Cterk of Court

5

LEONARD SCELFO CIVIL DOCKET NO: €-20213598
VERSUS 15™ JUDICIAL DISTRICT COURT

EXPEDITORSAND PRODUCTION
SERVICES COMPANY LAFAYETTE PARISH, LOUISIANA

 

WRITTEN INTERROGATORIES AND
REQUEST FOR PRODUCTION OF DOCUMENTS

 

TO:

EXPEDITORS AND PRODUCTION
SERVICES COMPANY

NOW INTO COURT, through undersigned counsel, comes the plaintiff, who propounds
the following written Interrogatories upon the defendant(s), which said Interrogatories and
Request for Production of Documents are to be answered fully, completely, in writing and under
oath within the delays provided by the Louisiana Code of Civil Procedure and (which are to be
deemed continuing) and answered if and when the information comes within the knowledge and\or
possession of the defendants:

A. DEFINITIONS AND INSTRUCTIONS

qd) "Person" or "Persons" means natural person, corporations, partnerships, sole
proprietorships, unions, associations, federations or any other kind of entity.

(2) When used with respect to an individual, the words "identify" or "describe" mean to
state with respect to such individual:

a) His or her name;
b) His or her last known home address and telephone number;
c) His or her business address and telephone number;

@) When used with respect to a business or organization, the words "identify" or
"describe" mean to state its full business name, nature of the organization (ex.
corporation, partnership, joint venture, etc.), its place of incorporation, its principal
place of business, and its present or last known mailing address, if different.

(4 “Document” means any printed, typewritten, handwritten or otherwise recorded
matter of whatever character, including, but not limited to, letters purchase orders,
memoranda, telegrams, notes, catalogs, brochures, diaries, reports, calendars,
interoffice communications. statements, announcements, photographs, tape
recordings, motion pictures and any carbon or photostatic copies of any such
material if you do not have custody or control of the original.

(5) When used with respect to any documents, the words "identify" or "describe" mean
to state the type of document, the author and addressee, their business affiliation
and titles, the date and form of the document, the present location and custodian of

 
   
 

 

Certified True and __ Generated Date:
Correct Copy . Lafayaite Parish i
cmap oar Py Deputy Clerk of Court 72/2021 12:12 PM

Alteration and subsequent re-iling of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:21-cv-02337-MJJ-CBW Document 1-1 Filed 08/05/21 Page 5 of 6 PagelD#: 9

the document and a description of its content.

(6) | When used with respect to oral communications, the words "identify" or "describe"
mean to state exactly what was said, where it was said, when it was said, by whom
and to whom it was said, including the names of each person present.

(7) When used with respect to a meeting, conference, conversation or discussion the
words "identify" or "describe" mean to state its place, the date, the individuals
present, including business affiliations and positions, the subject matter discussed,
whether any documents describing or referring to such a meeting exist, and
identifying date relative to such documents.

(8) | Whenever the words "the Accident" are used, they refer to the accident which is the
basis of this lawsuit.

(9) Whenever the words "you" or "your" are used in these interrogatories, they refer to
the defendants.

If you object to any interrogatory propounded or request for documents on the ground that
its requests information that falls within the attorney/client privilege or is protected by the work
product doctrine or for any other reasons, please provide the following information as to each
objection.

(a) The nature of the privilege or doctrine you claim is applicable and the reason you
invoke it;

(bo) Ifadocument is involved, identify the document (as described above) and identify
each and every person known by you to have seen the document; and

(c) If an oral communication is involved, identify the communication (as described
above) and identify each and every person known by you to whom the substance of
the communication has been disclosed.

INTERROGATORY NUMBER 1:

Please identify the person(s) answering these interrogatorics including, without limitation,
the person(s) who furnished you with any information whatsoever or with whom you consulted in
drafting your answers to these interrogatories.

INTERROGATORY NUMBER 2:

Please list the names, addresses, telephone numbers of anyone having knowledge of

relevant facts.
REQUEST FOR PRODUCTION NUMBER 1:
Please produce all payroll records of LEONARD SCELFO regarding his employment

with EXPEDITORS AND PRODUCTION SERVICES COMPANY, including but not limited

 

to:
a. Time sheets of LEONARD SCELFO ;
b. “Sign-in” and “Sign-out” sheets of LEONARD SCELFO ;
Certified T d m.
el rue an
Correct Copy Tafayatte Parish Generated Date:
CertID: 2021071200234 Deputy Clerk of Court T2024 12:12 PM

 

Alteration and subsequent re-filing of this certified copy may violate La. RS, 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:21-cv-02337-MJJ-CBW Document 1-1 Filed 08/05/21 Page 6 of 6 PagelD #: 10

c. All Checks written to LEONARD SCELFO; and

d. The complete “Personal File’? of LEONARD SCELFO in possession of
EXPEDITORS AND PRODUCTION SERVICES COMPANY.

     

RESPECTFULLY SUBMITTED:

BY:
ANTHON . DUPRE? (#1342)
ATTORNEY AT LAW
514 WEST MAIN STREET
P. O. DRAWER F
VILLE PLATTE, LA 70586

  

 

(337) 363-3804
2. Certified T d Mai. Canny
2 rue an .
Correct Copy Lafayette Parish Generated Date:
CerttD: 2021071200234 Deputy Clerk of Court

72/2021 12:12 PM
Alteration and subsequent re-filing of this certified copy may violate La, R.S, 14:132, 133, and/or RPC Rule 3.3(a)(3).
